       Case 1:20-cv-06727-AJN-DCF Document 53 Filed 09/16/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   9/16/2021


  *ROGPDQ,

                                 Plaintiff,
                                                                                    -cv- (AJN)
                 -v-
                                                                                          ORDER

  6RO*ROGPDQ,QYHVWPHQWV//&HWDO,

                                 Defendants.


ALISON J. NATHAN, District Judge:

       A conference in this matter is scheduled for )ULGD\6HSWHPEHUDW30.

The conference may be accessed at that time by dialing (888) 363-4749 and entering access code

9196964#. All persons accessing the proceeding must mute their lines unless given permission

to unmute. Any recording or rebroadcasting of any portion of the proceeding is strictly

prohibited. Violations of this order can result in fines or other sanctions.



       SO ORDERED.

Dated: 6HSWHPQHU, 2021                         __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
